Citation Nr: 1211423	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as due to service-connected lumbar spine disability.  

2.  Entitlement to service connection for a left leg disability, to include as due to service-connected lumbar spine disability.  

3.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to July 22, 2010, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  In September 1968 the Veteran was awarded the Purple Heart for wounds received in connection with military operations against a hostile force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for a right and left leg disability and denied entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.

In October 2009, the Veteran failed to appear for a hearing before the Board at the RO.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011).  

In January 2010, the Board remanded the claim for additional development.  

The issue of entitlement to an increased rating for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sciatica of the right lower extremity is caused by service-connected lumbar spine disability.

2.  Sciatica of the left lower extremity is caused by service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Sciatica of the right lower extremity is proximately due to or the result of service-connected lumbar spine disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Sciatica of the left lower extremity is proximately due to or the result of service-connected lumbar spine disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001) (the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Analysis

The record demonstrates that the Veteran reported sciatica during service in July 1967.  However, as he reported during an April 2011 VA joints examination, the sciatica resolved following surgery during service that same year.  The Veteran reported that his legs gave him only minor trouble until recently, when they worsened.  Records of treatment since service confirm that current sciatica did not begin until many years after service.  

The April 2011 VA examiner diagnosed sciatica caused by or the result of lumbosacral strain.  The examiner stated that the very poor flexibility as well as the degenerative disc disease for which he had surgery years ago in service can both cause sciatica.  

During an August 2011 VA neurology examination, the Veteran reported that he has had sciatica since 1967 or 1968 but that it got worse about ten years ago.  The examiner stated that the Veteran's painful sciatica was due to degenerative disc disease of the lumbar spine.  

The claim was most recently denied based on the August 2011 VA examiner's statement that current sciatica only caused pain and not paralysis of any nerve.  The decision was premised on case law finding that pain alone did not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In Sanchez-Benitez; however, the Court based its decision on the fact that no underlying disability had been found to explain the reported pain.  The Court held that pain without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection could be granted.  In the instant case, the Veteran's pain has been associated with underlying sciatica, which in turn has been found to be proximately due to the service-connected lumbar spine disability.  

As the competent medical opinions all link the current sciatica and associated pain to the service connected back disability, the weight of the evidence is in favor of the grant of service connection for right and left leg disabilities.  The claim is; therefore, granted.  


ORDER

Service connection for sciatica of the right lower extremity is granted.  

Service connection for sciatica of the left lower extremity is granted.


REMAND

Pursuant to the Board's remand, the Veteran received a VA spine examination in July 2010.  The examiner noted that there was objective evidence of pain on active range of motion.  However, the examiner did not report whether the pain caused any additional functional limitation.  

When evaluating musculoskeletal disabilities, VA is required to obtain examinations where the examiner considers whether pain caused additional limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the July 2010 report does not include this information, the examination is inadequate for rating purposes.

In addition, the neurologic and orthopedic manifestations of the back disability are to be separately rated.  The agency of original jurisdiction (AOJ) has not had not yet had the opportunity to evaluate the now service connected sciatica, and it could be a denial of due process for the Board to evaluate that portion of the disability in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the severity of his lumbar spine disability.  The examiner should review the Veteran's claims file and any relevant records in Virtual VA.  

The examiner should specifically:

a)  Report the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b)  Determine whether the back exhibits weakened movement, excess fatigability, incoordination pain or flare-ups attributable to the service connected back disorder.  

These determinations should be expressed in terms of the degree of additional range of motion loss due to weakened movement, excess fatigability, incoordination, pain or flare ups.

c)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

d)  Report all manifestations sciatica and any other associated neurologic impairment.

2.  The AOJ should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  The AOJ should evaluate the neurologic and orthopedic manifestations of the service connected back disability, including sciatica.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


